             Case 8:19-bk-06127-RCT       Doc 41    Filed 02/06/20     Page 1 of 5




   Dated: February 05, 2020          ORDERED.




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION
                              http://www.flmb.uscourts.gov/




In re:                                                    Case No.: 8:19-bk-06127-RCT
                                                          Chapter 7
Thomas Baker


         DEBTOR                     /


                       ORDER GRANTING TRUSTEE’S MOTION
               TO SELL REAL PROPERTY AND PAY SECURED CREDITORS
                          (2322 E 10 St. Cheyenne, WY 82001)


         THIS CASE came on for hearing on January 29, 2020 at 9:30 A.M. to consider Chapter 7
Trustee, Traci Stevenson’s (“Trustee”) Motion to Sell Real Property and Pay Secured Creditors
the “Motion”) (Dkt. No. 36). The Motion was served upon all interested parties informing the
parties of their opportunity to respond within 21 days of the date of service; no party filed a
response within the time permitted; and the Court therefore considers the Motion unopposed.
            Case 8:19-bk-06127-RCT           Doc 41      Filed 02/06/20      Page 2 of 5




       Accordingly, it is ORDERED,

       1.        The notice of the Motion is approved as proper and adequate under the
circumstances.
       2.        The Motion is GRANTED.

                 3.     The Trustee is authorized to sell the real property located at: Lots 23 and

       24, Block 23, Re-subdivision of Lake Minnehaha Addition to Cheyenne, according to the

       official plat filed for record on June 12, 1890 in Plat Cabinet 1, Slot 19, Records of

       Laramie County, Wyoming. More commonly known as, 2322 E 10 St. Cheyenne, WY

       82001 (the “Real Property”), for $179,000, conditioned on the consent of its lienholders,

       and in accordance with the terms provided for in the Motion.

       4.        The Trustee is authorized to pay the secured mortgage creditor, Wyoming

Community Development Authority, or its servicer Western Vista Federal Credit Union (also

known as “Secured Creditor”) the full amount of their lien as of the date of closing or other

amount agreeable to the Secured Creditor to release their lien and Western Vista Credit Union

(also known as “Secured Creditor”; $6,000.00 as an agreed upon amount to release their lien.

       5.        The Trustee is authorized to take any all actions and to execute any and all

documents necessary and appropriate to effectuate and consummate the terms of said sale,

including, executing a deed conveying the interests of the Debtor in the Real Property to Patrick

O. Wilson (the “Buyer”).


       6.        Pursuant to Section 363(f) of the Bankruptcy Code, effective upon closing, the

sale of the Real Property will vest in the Buyer(s) all right, title and interest of the Debtor and the

bankruptcy estate in the Real Property, free and clear of the liens, claims or interests listed below

(collectively, the “Affected Interests”):
            Case 8:19-bk-06127-RCT          Doc 41     Filed 02/06/20      Page 3 of 5




                        1. Thomas Baker, Debtor, name on deed
                        2. Wyoming Community Development Authority,
                           mortgage lienholder


       6.      This Order is and shall be effective as a determination that, upon and subject to the

occurrence of the closing of the sale, all Affected Interests have been and hereby are adjudged and

declared to be unconditionally released as to the Real Property.

       7.      The Buyer has not assumed any liabilities of the Debtor.

       8.      The Trustee, and any escrow agent upon the Trustee’s written instruction, shall be

authorized to make such disbursements on or after the closing of the sale as are required by the

purchase agreement or order of this Court, including, but not limited to, (a) all delinquent real

property taxes and outstanding post-petition real property taxes pro-rated as of the closing with

respect to the real property included among the purchased assets; and (b) other anticipated

closing costs (estimated below):

       Total Sales/Brokers Commission:                                       $10,740
       2% to Peak Properties, LLC                                            $3,580
       2% to #1 Properties                                                   $3,580
       2% to BK Global Real Estate Services                                  $3,580
       Title Charges:                                                        $2,630.75
       Government recording / transfer charges:                              $171
       Other / Debits                                                        $650
       (incl. 506(c) surcharge, Trustee Liability Insurance)
       Satisfaction of Liens:                                                $6,000
       Western Vista Federal Credit Union (home mortgage servicer)           $150,526
             Case 8:19-bk-06127-RCT          Doc 41     Filed 02/06/20      Page 4 of 5




Without further order of the court, the Trustee is authorized to pay closing costs in amounts

different than the estimated amounts described above so long as they are within industry standard

and with the consent of the lienholder, Secured Creditor and applicable home owners association.



       9.      Except as otherwise provided in the Motion, the Real Property shall be sold,

transferred, and delivered to Buyers on an “as is, where is” or “with all faults” basis.

       10.     Buyer is approved as a buyers in good faith in accordance with Section 363(m) of

the Bankruptcy Code, and Buyer shall be entitled to all protections of Section 363(m) of the

Bankruptcy Code.

       11.     This Court retains jurisdiction to enforce and implement the terms and provisions

of this Order and the purchase agreement, all amendments thereto, any waivers and consents

thereunder, and each of the documents executed in connection therewith in all respects, including

retaining jurisdiction to (a) compel delivery of the Real Property to the Buyer(s), (b) resolve any

disputes arising under or related to the purchase agreement, and (c) resolve any disputes

regarding liens, claims, or interests asserted against the Real Property.

       12.     The purchase agreement and any related documents or other instruments may be

modified, amended or supplemented by the parties thereto, in a writing signed by both parties

without further order of the Court, provided that any such modification, amendment or

supplement does not have a material adverse effect on the Debtors’ bankruptcy estate.
            Case 8:19-bk-06127-RCT          Doc 41    Filed 02/06/20     Page 5 of 5




Traci Stevenson, is directed to serve a copy of this order on interested parties who do not receive
service by CM/ECF and file a proof of service within 3 days of entry of the order.
